


Exhibit 10.80

 

Execution Copy

 

AMENDED AND RESTATED

UNCONDITIONAL CAPITAL MAINTENANCE AGREEMENT

BETWEEN

AMERICAN INTERNATIONAL GROUP, INC.

AND

CHARTIS INC.

AND

THE INSURANCE COMPANIES NAMED ON SCHEDULE 1

 

This Unconditional Capital Maintenance Agreement (this “Agreement”), is made,
entered into and effective as of February 20, 2013, by and between American
International Group, Inc., a corporation organized under the laws of the State
of Delaware (“AIG”), Chartis Inc., a corporation organized under the laws of the
State of Delaware (“Chartis”), and each of the insurance companies listed on
Schedule 1 hereto (each, a “Company” and collectively, the “Fleet”).

 

WITNESSETH:

 

WHEREAS, each Company is a property-casualty insurer subject to certain capital
requirements of the insurance laws and regulations of its applicable
jurisdiction of incorporation set forth on Schedule 1 (the “Domiciliary State”);

 

WHEREAS, each Company is an indirect wholly owned subsidiary of each of AIG and
Chartis;

 

WHEREAS, AIG has an interest in unconditionally maintaining and enhancing the
Fleet’s financial condition (the “Fleet” for purposes of this Agreement shall be
treated as one insurance company as if each Company combined its financial
attributes into one entity); and

 

WHEREAS, AIG, Chartis and each Company executed that certain Unconditional
Capital Maintenance Agreement on February 17, 2012 (the “2012 CMA”) and the
parties have agreed to amend and restate such 2012 CMA as provided in this
Agreement:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.                                      Capital Contributions.  In the event
that the Fleet’s Total Adjusted Capital, excluding Net Admitted Deferred Tax
Assets, for each of the Fleet’s first and third fiscal quarters (as determined
based on each Company’s first and third fiscal quarterly filed statutory
financial statements, respectively, subject to any

 

--------------------------------------------------------------------------------


 

adjustments or modifications thereto required by the applicable Domiciliary
State’s insurance department or the Fleet’s independent auditors) falls below
the Specified Minimum Percentage of the Fleet’s projected year-end Authorized
Control Level RBC (in each case as estimated by Chartis as of the end of each
such first and third fiscal quarters, as the case may be, taking into account
(for purposes of such estimation) facts and circumstances occurring after the
end of such fiscal quarter but before such time as AIG would be obligated
pursuant to paragraph 4 to make a contribution to Chartis), AIG shall, within
the respective time periods set forth under paragraph 4, in accordance with
paragraph 5 and in compliance with applicable law, provide to Chartis cash, cash
equivalents, securities or other instruments that qualify (as admitted assets in
the appropriate jurisdiction) for purposes of calculating the Fleet’s Total
Adjusted Capital, as a contribution and not as a loan, in an amount such that
the Fleet’s Total Adjusted Capital, excluding Net Admitted Deferred Tax Assets,
as of the end of each of the Fleet’s second and fourth fiscal quarter, as the
case may be, will be projected at year-end to be at least equal to the Specified
Minimum Percentage of the Fleet’s Authorized Control Level RBC.  Notwithstanding
the foregoing, AIG may, at any time as it deems necessary in its sole discretion
and in compliance with applicable law, make a contribution to Chartis in such
amount as is required for the Fleet’s Total Adjusted Capital (excluding Net
Admitted Deferred Tax Assets) to equal a percentage of its Authorized Control
Level RBC determined to be appropriate by Chartis and AIG.

 

2.                                      Dividends.  In the event that the
Fleet’s Total Adjusted Capital, excluding Net Admitted Deferred Tax Assets
(a) for each of the Fleet’s first, second and third fiscal quarters (as
determined based on each Company’s first, second and third fiscal quarterly
filed statutory financial statements, respectively, subject to any adjustments
or modifications thereto required by the applicable Domiciliary State’s
insurance department or the Fleet’s independent auditors) is in excess of the
Specified Minimum Percentage of the Fleet’s projected Authorized Control Level
RBC (in each case as estimated by Chartis as of the end of each such first,
second and third fiscal quarters, as the case may be) or (b) as of each fiscal
year end (as determined based on each Company’s fiscal year-end filed statutory
financial statements, together with any adjustments or modifications thereto
required by the applicable Domiciliary State’s insurance department or the
Fleet’s independent auditors) is in excess of the Specified Minimum Percentage
of the Fleet’s Authorized Control Level RBC (as determined based on each
Company’s fiscal year-end statutory financial statements),  each Company shall,
within the respective time periods set forth under paragraph 4, in accordance
with paragraph 5 and subject to approval by each applicable Company’s board of
directors as required by the laws of such Company’s Domiciliary State, declare
and pay dividends ratably to its equity holders in an aggregate amount equal to
the lesser of (i) the amount (to be determined by Chartis) necessary to reduce
the Fleet’s projected or actual Total Adjusted Capital, excluding Net Admitted
Deferred Tax Assets, as of each of the end of the Fleet’s fiscal quarter or
fiscal year, as the case may be, to a level

 

2

--------------------------------------------------------------------------------


 

equal to or not materially greater than the Specified Minimum Percentage of the
Fleet’s Authorized Control Level RBC or (ii) the maximum amount permitted by the
applicable Domiciliary State’s law to be paid as an ordinary dividend less an
amount that the Company and AIG agree is appropriate to protect the Company from
exceeding such maximum amount allowed by such Domiciliary State’s law as a
result of potential audit adjustments or adjustments to the projections on which
such dividend amount is based.  For the avoidance of doubt, this paragraph shall
only require each Company to pay ordinary dividends subject to the other
applicable conditions set forth in this paragraph being satisfied; under no
circumstances shall any Company be required to pay any dividend which would
trigger the extraordinary dividend provisions of the applicable Domiciliary
State or that is otherwise prohibited by such Domiciliary State. 
Notwithstanding the foregoing, this Agreement does not prohibit the payment of
extraordinary dividends to reduce the Fleet’s projected or actual Total Adjusted
Capital, excluding Net Admitted Deferred Tax Assets, to a level equal to or not
materially greater than the Specified Minimum Percentage of the Fleet’s
Authorized Control Level RBC.

 

3.                                      Defined Terms.  For the avoidance of
doubt, the terms “Total Adjusted Capital” and “Authorized Control Level RBC”
shall have the meanings ascribed thereto under the insurance laws and
regulations of the applicable Domiciliary State, or, if not defined therein,
shall have the meanings ascribed thereto in the risk-based capital (“RBC”)
instructions promulgated by the National Association of Insurance Commissioners
(“NAIC”). “Net Admitted Deferred Tax Assets” shall have the meaning and refer to
the amounts defined in and reported on each Company’s filed statutory financial
statements on its balance sheet. The term “Specified Minimum Percentage” shall
be equal to the percentage set forth on Schedule 2 attached hereto, which shall
be agreed to by AIG and Chartis at least once every year beginning upon the date
of the filing of each Company’s 2013 Annual Statement with the applicable
Domiciliary State’s insurance department and following review against the
capital adequacy standards and criteria (“Agency Criteria”) of each of
Standard & Poor’s Corp. (“S&P”), Moody’s Investors Service (“Moody’s”) and A.M.
Best Company (“A.M. Best”).  Notwithstanding the obligation of Chartis and AIG
to review the Specified Minimum Percentage on an annual basis, the parties
hereto agree to review and revise the Specified Minimum Percentage on a more
frequent basis, if the parties agree it is appropriate, to take into account
(a) any material changes after the date hereof to any Agency Criteria adopted by
any of S&P, Moody’s or A.M. Best, on the one hand, or to the law of any
applicable Domiciliary State or NAIC RBC rules or instructions, on the other
hand, which causes the results under the Agency Criteria to diverge from that
under the law of any applicable Domiciliary State or NAIC RBC rules or
instructions, (b) any Company completes a material transaction that is treated
materially differently by the Agency Criteria, on the one hand, and the NAIC RBC
rules or instructions, on the other hand, or (c) any other material development
or circumstance affecting the Fleet or any Company which

 

3

--------------------------------------------------------------------------------


 

AIG and Chartis agree merits a reevaluation of the Specified Minimum Percentage
then in effect.

 

4.                                      Timing of Capital Contributions and
Dividends.  Chartis and AIG agree that any contribution to be made under
paragraph 1 will take place within the following two time periods per year, as
applicable: (a) during the time beginning on the first business day after the
last filing of any Company’s first fiscal quarterly statutory financial
statements and ending on the last business day prior to the end of the Fleet’s
second fiscal quarter; and (b) during the time beginning on the first business
day after the last filing of any Company’s third fiscal quarterly statutory
financial statements and ending on the last business day prior to the end of the
Fleet’s fourth fiscal quarter. Notwithstanding the foregoing, in compliance with
applicable law, any capital contribution provided for under paragraph 1 may be
made by AIG after the close of any fiscal quarter or fiscal year of the Fleet
but prior to the last filing by any Company of its statutory financial
statements for such fiscal quarter or fiscal year, respectively, and
contributions of this nature shall be recognized as capital contributions
receivable as of the balance sheet date of the yet to be filed quarterly or
annual financial statement (as the case may be), pursuant to paragraph 8 of
Statement of Statutory Accounting Principles No. 72, to the extent approved by
the applicable Domiciliary State.  Chartis and AIG further agree that any
dividends to be made under paragraph 2 will take place as soon as practicable
after the filing by each Company of the relevant fiscal quarter-end or fiscal
year-end statutory financial statements or such earlier time as may be agreed by
Chartis and AIG.

 

5.                                      Funding Mechanics.  At the time that any
contribution is due under paragraph 4, AIG agrees that it will either (a) make
such contribution to Chartis and Chartis shall further contribute such funds,
securities or instruments to the applicable subsidiaries in furtherance of the
purposes of this Agreement and in the reasonable discretion of the management of
Chartis, or (b) make such contribution directly to any applicable Company
without receiving any capital stock or other ownership interest in exchange
therefor, subject in either case to any required regulatory approvals.  At any
time any dividends are due under paragraph 4, each Company agrees that it will
make such dividend to such Company’s direct parent and both Chartis and such
Company will use their best efforts to cause such direct parent to then dividend
or otherwise provide such funds to AIG.  All contributions and dividends
contemplated under this Agreement shall be approved, declared and made, as
applicable, in compliance with applicable law, including, without limitation,
approval by the board of directors of each applicable entity (including any
applicable Company) and any prior notice or approval requirements specified
under applicable rules and regulations of any applicable Domiciliary State.

 

6.                                      AIG Policies.  Subject to the
requirements of applicable law and the approval, to the extent required, by any
or all of any Company’s or Chartis’ senior management, relevant management
committees, board of directors, and of any

 

4

--------------------------------------------------------------------------------


 

insurance regulator, each Company and Chartis hereby acknowledges that, in a
manner consistent with past practice and any other reasonable requirements of
AIG, it will comply with all financial and budgetary planning, risk mitigation,
derisking or pricing, corporate governance, investment, informational and
procedural requirements set forth by AIG.

 

7.                                      No Failure to Claim.  AIG hereby waives
any failure or delay on the part of Chartis or any Company in asserting or
enforcing any of its rights or in making any claims or demands hereunder.

 

8.                                      Termination.  Unless earlier terminated
in accordance with this paragraph 8, this Agreement shall continue
indefinitely.  AIG shall have the absolute right to terminate this Agreement
upon thirty (30) days’ prior written notice to Chartis and each applicable
Company, which notice shall state the effective date of termination (the
“Termination Date”); provided, however, that AIG agrees not to terminate this
Agreement unless (a) AIG significantly modifies the corporate structure or
ownership of Chartis or any Company, or (b) AIG sells Chartis or any Company to
an acquirer, in each case, (i) having a rating from at least one of S&P,
Moody’s, A.M. Best or a substitute agency, which is a nationally recognized
statistical rating organization, that is at least equal to the lower of
(x) AIG’s then-current rating from such agency or (y) the then-current rating of
Chartis or such Company, as applicable, being restructured or sold as supported
by this Agreement from such agency; or (ii) such that, immediately on the
effective date of the modification of the corporate structure or sale by AIG of
Chartis or such Company, Chartis’ or such Company’s capitalization, as
applicable, is consistent with the minimum capital adequacy standards and
criteria of at least one of S&P, Moody’s, A.M. Best or a substitute agency,
which is a nationally recognized statistical rating organization, for a rating
that is equal to or better than Chartis’ or such Company’s, as applicable,
then-current rating on the date immediately preceding such modification of
corporate structure or sale.  To the extent not terminated previously by AIG
pursuant to the foregoing, this Agreement will terminate automatically, with
respect to any particular Company, one year after the closing of any sale of
such Company by AIG, and all provisions hereof will be of no further force and
effect.  For the avoidance of doubt, the termination of this Agreement pursuant
to this paragraph 8 shall not relieve either party of any obligation it may owe
to the other party hereunder that existed prior to, and remains outstanding as
of, the Termination Date.

 

9.                                      Policyholder Rights.  Any policyholder
holding a policy issued by any Company prior to the termination of this
Agreement shall have the right to demand that such Company enforce such
Company’s rights under paragraphs 1, 4 and 5 of this Agreement, and, if such
Company fails or refuses to take timely action to enforce such rights or such
Company defaults in any claim or other payment owed to any such policyholder
when due, such policyholder may proceed directly against AIG to enforce such
Company’s rights under paragraphs 1, 4 and 5 of this Agreement; provided,
however, that no policyholder of any

 

5

--------------------------------------------------------------------------------


 

Company may take any action authorized under this paragraph 9 unless and until
(a) such policyholder has given AIG written notice of its intent to enforce the
terms of this Agreement as provided in this paragraph 9, which notice shall
specify in reasonable detail the nature of and basis for the policyholder’s
complaint and (b) AIG has failed to comply with this Agreement within sixty (60)
days after such notice is given; and, provided, further, that upon termination
of this Agreement in accordance with paragraph 8 hereof, the rights of any
policyholder as provided for under this paragraph 9 shall terminate effective as
of the Termination Date, except with respect to the obligation of AIG (if any)
to make capital contributions to any Company pursuant to paragraphs 1, 4 and 5
of this Agreement solely to the extent such obligation arose prior to, and
remained unsatisfied as of, the Termination Date (it being understood that upon
AIG’s satisfaction of all such obligations after the Termination Date, no such
policyholder shall have any rights against Chartis or any Company or AIG, as the
case may be, under this paragraph 9).

 

10.                               No Indebtedness; No Policyholder Recourse
Against AIG.  This Agreement is not, and nothing herein contained and nothing
done pursuant hereto by AIG shall constitute or be construed or deemed to
constitute, an evidence of indebtedness or an obligation or liability of AIG as
guarantor, endorser, surety or otherwise in respect of any obligation,
indebtedness or liability, of any kind whatsoever, of Chartis or any Company. 
This Agreement does not provide, and is not intended to be construed or deemed
to provide, any policyholder of any Company with recourse to or against any of
the assets of AIG.

 

11.                               Notices.  Any notice, instruction, request,
consent, demand or other communication required or contemplated by this
Agreement shall be in writing, shall be given or made or communicated by United
States first class mail, addressed as follows:

 

If to AIG:

 

American International Group, Inc.

180 Maiden Lane

New York, New York 10038

Attention:  Secretary

 

If to Chartis:

 

Chartis Inc.

175 Water Street, 24th Floor

New York, NY 10038

Attention:  Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

6

--------------------------------------------------------------------------------


 

Chartis U.S. Law Department

175 Water Street, 18th Floor

New York, NY 10038

Attention:  Chartis U.S. General Counsel

 

12.                               Fiscal Year.  Each of the Companies represents
that its fiscal year is the same as each other Company and covenants that it
shall not change its fiscal year without the prior written consent of AIG.

 

13.                               Successors.  The covenants, representations,
warranties and agreements herein set forth shall be mutually binding upon and
inure to the mutual benefit of AIG and its successors and each of Chartis and
each Company and its successors.

 

14.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of New York, without
giving effect to the principles of conflict of laws.

 

15.                               Severability.  If any provision of this
Agreement shall be declared null, void or unenforceable in whole or in part by
any court, arbitrator or governmental agency, said provision shall survive to
the extent it is not so declared and all the other provisions of this Agreement
shall remain in full force and effect unless, in each case, such declaration
shall serve to deprive any of the parties hereto of the fundamental benefits of
or rights under this Agreement.

 

16.                               Entire Agreement; Amendments.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussion, whether oral or written, of the
parties without the need for any action.  This Agreement may be amended at any
time by written agreement or instrument signed by the parties hereto.

 

17.                               Headings.  The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

18.                               Counterparts.  This Agreement may be signed by
the parties in one or more counterparts which together shall constitute one and
the same agreement among the parties.

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

/s/ Charles S. Shamieh

 

 

Name: Charles S. Shamieh

 

 

Title: Senior Vice President and Chief Corporate Actuary

 

 

 

 

 

 

 

CHARTIS INC.

 

 

 

 

 

 

By:

/s/ James Bracken

 

 

Name:

James Bracken

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

AIU INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------


 

AMERICAN HOME ASSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

 

 

 

 

 

CHARTIS CASUALTY COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

 

 

 

 

 

CHARTIS PROPERTY CASUALTY COMPANY

 

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------


 

CHARTIS SPECIALTY INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

 

 

 

COMMERCE AND INDUSTRY INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

 

 

 

 

 

GRANITE STATE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------


 

ILLINOIS NATIONAL INSURANCE CO.

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

 

 

 

 

 

LEXINGTON INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------


 

NEW HAMPSHIRE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

 

 

 

 

 

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

 

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Denis M. Butkovic

 

 

Name:

Denis M. Butkovic

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

Company

 

Domiciliary State

(a)

AIU Insurance Company

 

NY

(b)

American Home Assurance Company

 

NY

(c)

Chartis Casualty Company

 

PA

(d)

Chartis Property Casualty Company

 

PA

(e)

Chartis Specialty Insurance Company

 

IL

(f)

Commerce and Industry Insurance Company

 

NY

(g)

Granite State Insurance Company

 

PA

(h)

Illinois National Insurance Co.

 

IL

(i)

Lexington Insurance Company

 

DE

(j)

National Union Fire Insurance Company of Pittsburgh, Pa.

 

PA

(k)

New Hampshire Insurance Company

 

PA

(l)

The Insurance Company of the State of Pennsylvania

 

PA

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Specified Minimum Percentage shall equal 325% of the Fleet’s Authorized
Control Level RBC.

 

--------------------------------------------------------------------------------
